Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mary Prioleau, a native and citizen of Nigeria, petitions for review of an order of the Board of Immigration Appeals (“Board”) dismissing her appeal from the immigration judge’s denial of her motion for a continuance. We have reviewed the record and find no abuse of discretion. See Lendo v. Gonzales, 493 F.3d 439, 441 (4th Cir.2007) (setting forth standard of review). Accordingly, we deny the petition for review for the reasons stated by the Board. See In re: Prioleau (B.I.A.June 13, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.